Citation Nr: 1745469	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO granted service connection for PTSD, with a 30 percent disability rating.  

In July 2012, the Veteran had a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

In May 2014, the Board remanded the matter for additional development.

In November 2015, the Board denied entitlement to a rating in excess of 30 percent for PTSD.  The appellant appealed the November 2015 Board decision to the Court of Appeals for Veterans Claims (Court).  In an August 2016, the Court granted the joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding it for further proceedings consistent with the joint motion.
 
In November 2016, the Board remanded this matter for additional development.


FINDING OF FACT

The Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, but was not manifested by occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.  




CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.   Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Under Diagnostic Code (DC) 9411, a 30 percent evaluation is assigned when PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).




B.  Factual Background and Analysis

Following a review of the relevant evidence of record, which includes VA and Vet Center treatment records, lay statements, and the VA examination reports, the Board concludes that a disability rating of 50 percent, but no higher, is warranted.  

The next higher disability rating after the Veteran's current 30 percent rating is 50 percent.  As mentioned, a 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Veteran's most consistent complaints have generally been nightmares and social avoidance.  His Vet Center records and VA examinations consistently report reports of social avoidance, indicative of difficulty establishing and maintaining effective work and social relationships.  

Also such records show disturbances of motivation and mood consistent with a 50 percent disability rating.  For example, a January 2010 Vet Center record documented findings consistent with a moderate level of depressive symptoms, a June record showed moderate to severe depression, and a November 2011record documented reports of being depressed over several months.  A June 2012 Vet Center record documented reports of irritability and anger several times a week, with occasional overt expressions, but no physical altercations.  During his August 2014 VA examination, however, the Veteran reported that he attempts to fight depression, but his mood appeared mildly depressed.  In a November 2014 Vet Center record he reported that his mood was good.  In a lay statement, his daughter also noted disturbance of motivation in his ability to follow through on some activities.

The Veteran has also reported impairment of memory and panic attacks that occurred two to three times a week, such as during his Board hearing, and is consistent with a 50 percent disability rating.  Generally, treatment records document findings of memory that is within normal limits, such as in an April 2015 Vet Center record.  The August 2014 VA examiner noted mild memory loss.  The March 2017 VA examiner noted moderately impaired recent memory, but normal remote and immediate memory.  

While the Veteran does not have all symptoms associated with a 50 percent disability rating, such as his not having a flattened affect though it has been noted as constricted at times and congruent at other times, given the above symptomatology, and giving the Veteran the benefit of the doubt, the Board finds that a 50 percent disability rating is warranted.  However, a disability rating in excess of 50 percent is not warranted.

Notably, the 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  Simply because the Veteran may have a depressed mood or anxiety, and because the 70 level contemplates a deficiency in "mood" among other areas, does not mean his anxiety rises to the 70 percent level.  Rather, the Board notes that in regards to the Veteran's mood, his symptoms are more consistent with those associated with a 30 or 50 percent disability rating.  The Veteran's does not have near-continuous panic or depression affecting the ability to function independently, appropriately, and effective that would be more consistent with a 70 percent rating.  

In particular, the General Rating Formula lists, inter alia, anxiety, suspiciousness, and difficulty sleeping, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

However, there are also instances where the Veteran's symptoms are of the type associated with a 70 percent rating, including occasional suicidal ideation and obsessional rituals.  As previously noted, the Board must look to the frequency, severity, and duration of the impairment in order to determine the appropriate rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Pursuant to the JMR, the Veteran's obsessional rituals interfered with routine activities, in the form of hypervigilance and paranoia that led to "night patrols" of his home that interfere with his sleep, and a March 2009 Vet Center record noted a report of such patrols occurring 3-4 times a night.  Even acknowledging these symptoms, not consistent with a 70 percent disability rating are Vet Center and VA examiners' regular findings of normal speech, the ability to function independently, appropriately, and effectively, as well as adequate personal care, including hygiene.  

Additionally, the Veteran has consistently reported having a good relationship with his family, indicating an ability to establish and maintain effective relationships.  Although the Veteran has some degree of social isolation due to his avoidance of people, there is not an inability to establish and maintain effective relationships.  Furthermore, although the JMR reported that the Veteran was housebound at times, due to difficulty going out, the Board notes that the Veteran has not indicated a complete inability to go outside which is indicated by the term housebound.  Vet Center records document numerous reports of the Veteran enjoying the outdoors, working his ranch, and visiting with family.  Furthermore, Vet Center and VA examinations have consistently found an ability to function and care for himself, indicating an ability to perform necessary functions outside of the house.

While he has some panic and depression, it has not been near-continuous.  As indicated above, the Veteran mood fluctuates and providers and VA examiners have consistently found him able to function independently, appropriately, and effectively.  The March 2017 VA examiner also noted that the Veteran's uncued, increases in anxiety, by description, were not consistent with clinically significant level of a panic attack.  

Additionally, while the Veteran has reported angering easily, impaired impulse control was not indicated; he repeatedly denied getting into fights.  Although the Veteran has reported paranoia as to others wishing to harm him, he has not indicated the existence of any consequences of that.  Per the JMR, the Veteran had reported shooting his cows due to his anger; however, the Board notes that the Veteran reported that such incidents during his March 2010 VA examination and they had occurred "[a] long time ago."  Furthermore, the Veteran reported at the examination that it was no longer an issue because he can feel his anger coming and is able to control it.  Thus, such reports were not consistent with his current symptomatology during this appeal period.  The Veteran has demonstrated greater control during the appeal period.  During his January 2010 VA evaluation, the Veteran reported thoughts of hurting someone deemed to have been harassing his daughter, but having the control to break off contact.  In a November 2016 lay statement, his daughter M.B. reported that the Veteran would get easily frustrated and walk away from some situations.  The March 2017 VA examiner specifically found good impulse control and no episodes of violence.  

Other symptoms more consistent with a rating of 50 percent or less include chronic sleep impairment and suspiciousness (indicative of a 30 percent disability rating) and impaired judgment and abstract thinking, (consistent with a 50 percent disability rating).  The Board finds such symptoms to be consistent with reported symptoms of paranoia and hypervigilance in the JMR.  The Board notes that per the JMR, the Veteran's paranoia is a cause of his difficulty sleeping, which is specifically contemplated.  Furthermore, although the Veteran may have paranoia, his thought process and content were unremarkable and judgment was not impaired, as found by the March 2017 VA examiner.  

Thus, the overall functional impairment is not indicative of a disability rating in excess of 50 percent.  The August 2014 and March 2017 VA examiners noted findings of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, consistent with a 30 percent disability rating.  The March 2010 VA examiner actually found mild or transient symptoms consistent with a 10 percent disability rating.  

This record also does not demonstrate total social impairment, to include as due to symptoms such gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name to warrant a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Although his PTSD was shown by lay reports of flashbacks, hallucinations or delusions were not found by VA examiners.  Additionally, as noted above, the Veteran was functioning very well and maintained close relationships with his family.  His most reported issue during treatment was sleep impairment.  

As indicated above, the medical evidence never indicated gross impairment in thought processes or communication.  VA examiners and Vet Center providers consistently found normal thought process, (despite reports of difficulty with concentration), as well as, appropriate behavior and the ability to perform activities of daily living.  The Veteran also repeatedly denied suicidal and homicidal ideation, and when he did report suicidal ideation, he denied intent.  Furthermore, the Veteran has been able to maintain effective relationships, as noted above, with his family.  

Additionally more consistent with a 50 percent disability rating are the Veteran's GAF scores.  The JMR noted that there were some scores in the upper 40s. However, his scores were more often than not higher.  The March 2010 VA examiner found a GAF of 75.  The January 2010 VA medical record found a GAF of 55.  The August 2014 VA examiner found a GAF of 63.  A GAF score between 51 and 60 contemplates some moderate symptoms (e.g., flat affect and circumstantial speech) or moderate difficulty with social, occupational functioning).  A GAF score of 61 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition of the American Psychiatric Association in the rating schedule).  

With respect to the Veteran's occupational functioning and impairment, the Board observes the Veteran reported difficulty working during his August 2014 VA examination and July 2012 Board hearing, due to absenteeism from drinking and insubordination.  Nevertheless, this VA examiner found that the Veteran's PTSD symptoms caused only occasional decrease in work efficiency and intermittent inability to perform occupational tasks, consistent with a 30 percent disability rating.  The August 2014 VA examiner's finding is consistent with that of the March 2017 VA examiner.  The Board finds that the Veteran's PTSD did not result in marked or substantial occupational impairment during the timeframe on appeal.  As such, although the Veteran may have had some level of occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's work history he did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As demonstrated above, the Veteran's symptoms were most consistent with 30 and 50 percent disability ratings.  His overall disability level is most consistent by occupational and social impairment with reduced reliability and productivity, indicative of a 50 percent disability rating.

Given the level of functioning demonstrated by the Veteran, the Board finds that a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity is supported by the record.  However, higher 70 or 100 percent ratings are not supported by the record.  The Veteran did not have occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to his psychiatric symptoms, consistent with a 70 percent disability rating or higher.  The Board reiterates that the Veteran's medical providers and VA examiners have found the Veteran to be within normal limits as to thought, judgment, and speech; they have consistently found him to be fully oriented, socially appropriate, and independent in his ability to function.  Although symptoms may vary, the question before the Board is overall level of impairment.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, during the entire timeframe on appeal, Veteran did not have the degree of deficiencies in social or occupational functioning in most areas as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  In giving him the benefit of the doubt, the Board finds that a 50 percent disability rating is warranted.  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a disability rating of 50 percent, and no higher, for PTSD is granted. 



____________________________________________
MICHAEL KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


